Exhibit 10.01

2005 DEFERRED COMPENSATION PLAN
FOR DIRECTORS OF
MONEYGRAM INTERNATIONAL, INC.
Adopted December 17, 2004
As Amended and Restated Effective as of March 24, 2008

1. Introduction. The purposes of the Deferred Compensation Plan for Directors
(the “Plan”) were to (i) provide a method for non-employee directors
(“Directors”) of MoneyGram International, Inc. (“MoneyGram”) to voluntarily
defer payment of all or a part of their cash compensation, as fixed from time to
time by the Board of Directors of MoneyGram (the “Board”); and (ii) provide that
a portion of each Director’s annual retainer fee would be automatically deferred
in phantom stock units. Effective for Plan Periods beginning on or after
January 1, 2009, voluntary deferrals and automatic stock unit retainer deferrals
shall be permanently discontinued. In addition, directors who join the Board on
or after March 24, 2008 shall not be eligible to participate in this Plan.
Deferrals made prior to 2009 will remain in the Plan until such amounts become
distributable in accordance with the Director’s deferral election. Participating
Directors will continue to have the opportunity to invest their voluntary cash
deferrals in phantom stock units which represent the value of MoneyGram Common
Stock (“Common Stock”).

1.1. Voluntary Deferral Elections. Effective for Plan Periods beginning on and
after January 1, 2009, voluntary deferrals of cash retainers, cash meeting fees,
including committee meeting fees and any other cash compensation (collectively,
“Director Fees”) under this Plan are permanently discontinued.

1.2. Stock Unit Retainer. Beginning with the 2007 Plan Period, a portion of each
Director’s annual retainer fee was automatically deferred in phantom stock units
(“Stock Unit Retainer”) in accordance with Sections 7 and 8 below. In order to
comply with a blackout trading restriction in effect in February, 2008 that
prevented Directors from acquiring phantom stock units, the Stock Unit Retainer
for the 2008 Plan Period that would have been credited to Directors’ Stock Unit
Retainer Accounts in February, 2008 was not credited to the Plan. Thereafter, in
connection with MoneyGram’s recapitalization, effective March 24, 2008, seven
members of the Board resigned. The Board thereafter determined that a pro-rata
portion of the value of the Stock Unit Retainer would be credited in cash (as
opposed to phantom stock units) to the Voluntary Deferral Accounts of the
Directors who were in office in February. With respect to each of the three
Directors who did not resign in connection with the recapitalization, an
additional pro rata amount of the value of the 2008 Stock Unit Retainer shall be
credited in cash to the Director’s Voluntary Deferral Account on the last day of
each calendar quarter in 2008 (if such Director is then serving on the Board).
Effective for Plan Periods beginning on and after January 1, 2009, Stock Unit
Retainers are permanently discontinued.

2. History.

2.1. Establishment of Plan. On August 19, 2004 but effective June 30, 2004,
MoneyGram established a deferred compensation plan for its non-employee
Directors that was maintained under a document entitled “Deferred Compensation
Plan for Directors of MoneyGram International, Inc., as Amended August 19, 2004”
(the “Prior Plan”). By action of the Board taken on December 17, 2004, deferrals
made for taxable years beginning on or after January 1, 2005 were permanently
discontinued under the Prior Plan and were instead continued under this Plan,
the terms of which are intended to comply with the deferred compensation
provisions under Section 409A of the Internal Revenue Code (the “Code”).
(Deferrals made under the Prior Plan with respect to the 2004 taxable year shall
continue to be invested and distributed pursuant to the terms of the Prior
Plan.)

2.2. Amendments. This Plan was amended and restated on November 17, 2005 to
permit Directors to defer grants of Common Stock on or after January 1, 2006. As
of February 15, 2007, MoneyGram determined to discontinue grants of Common Stock
and options for Common Stock to its Directors and to replace such grants with
phantom stock units. Thus, as of February 15, 2007, the Plan was further amended
and restated to (i) remove all provisions relating to voluntary Common Stock
deferrals; (ii) add provisions governing the terms of each Director’s annual
retainer awarded as a Stock Unit Retainer under this Plan; and (iii) effective
January 1, 2008, permit Directors to receive hardship withdrawals from the Plan
(with respect to deferrals made under the Plan both before and on or after
February 15, 2007, in accordance with transition rules permitting amendments to
change payment provisions under Section 409A of the Code). As of December 28,
2007, the Board of Directors further amended and restated the Plan to make
additional modifications required by final Treasury regulations issued under
Section 409A of the Code. Effective March 24, 2008, the Plan is further amended
as provided herein.

3. Effective Date. The “effective date” as used throughout the Plan document is
March 24, 2008 (the effective date of this restatement). The original effective
date of the Plan is January 1, 2005.

4. Eligibility. Directors who are not also officers or other employees of
MoneyGram or any of its subsidiaries are eligible (“Eligible Directors”) to
become participants in this Plan (“Participants”).

5. Plan Periods, Valuation Dates and Fair Market Value. Each plan period shall
commence on January 1 and end on December 31 (a “Plan Period”). Each quarterly
valuation date shall be the last business day of each calendar quarter of the
Plan Period (a “Valuation Date”). For purposes of determining the fair market
value of Common Stock (with respect to deferrals made under the Plan both before
and on or after February 15, 2007), “Fair Market Value” shall mean the per share
closing price of the Common Stock on the New York Stock Exchange as reported in
the consolidated transaction reporting system on the determination date or, if
such Exchange is not open for trading on such date, on the most recent preceding
date when such Exchange is open for trading.

6. Administration. This Plan shall be administered by the Human Resources and
Nominating Committee of the Board (the “Committee”).

7. Deferral and Payment Elections.

7.1. Voluntary Deferral Elections. An Eligible Director may not elect to make a
voluntary election (“Deferral Election”) to defer payment of Directors Fees for
Plan Periods beginning on and after January 1, 2009.

7.2. Stock Unit Retainers. Stock Unit Retainers shall be permanently
discontinued for services performed during Plan Periods beginning on and after
January 1, 2009.

8. Credits to Accounts. Director Fees deferred hereunder pursuant to a Deferral
Election shall be credited to the Participant’s account (“Voluntary Deferral
Account”) in the form of cash, in the form of stock units, or in a combination
of cash and stock units pursuant to the percentage of the form of deferral
specified by the Participant in the Deferral Election. Stock Unit Retainers
automatically deferred hereunder prior to 2008 were credited to the
Participant’s Account (“Stock Unit Retainer Account”) in the form of stock
units. Together, both accounts shall be referred to as the “Account”.

8.1. Voluntary Deferral Accounts.

(a) Deferrals in Cash. If the Participant elects to defer all or a portion of
Director Fees in cash, the Director Fees shall be credited to the Voluntary
Deferral Account as of the Valuation Date for the quarter in which the Director
Fees would otherwise have been paid.

(b) Deferrals in Stock Units. If the Participant elects to defer all or a
portion of Director Fees in stock units, the Director Fees shall be converted
into stock units and credited to the Voluntary Deferral Account on the Valuation
Date for the quarter in which the Directors Fees would otherwise have been paid.
The number of stock units credited shall be calculated by dividing the amount of
Director Fees for such quarter elected to be deferred in the form of stock units
by the Fair Market Value of the Common Stock on the Valuation Date.

(c) Conversions from Cash to Stock Units. Subject to Section 8.1(e) below, a
Participant may, by delivering a notice (“Conversion Notice”) to the Corporate
Secretary of MoneyGram, convert the aggregate cash balance in his or her
Voluntary Deferral Account (either before or after distributions pursuant to
Section 9 have commenced) to stock units. The balance in the Voluntary Deferral
Account shall be converted into stock units and credited on the Valuation Date
for the quarter in which such Conversion Notice is given. The number of stock
units credited shall be calculated by dividing the aggregate cash balance in the
Voluntary Deferral Account on the Valuation Date by the Fair Market Value of the
Common Stock on the Valuation Date. Following such conversion, the stock units
in the Voluntary Deferral Account shall accrue dividend equivalents as set forth
in Section 8.3.

(d) Conversions from Stock Units to Cash. Subject to Section 8.1(e) below, a
Participant may, by delivering a Conversion Notice to the Corporate Secretary of
MoneyGram, convert the aggregate vested stock unit balance in his or her
Voluntary Deferral Account (either before or after distributions pursuant to
Section 9 have commenced) to cash. The balance of vested stock units in the
Voluntary Deferral Account shall be converted into cash and credited to the
Voluntary Deferral Account on the Valuation Date for the quarter in which such
Conversion Notice is given. The cash amount credited shall be calculated by
multiplying the aggregate stock unit balance in the Voluntary Deferral Account
on the Valuation Date by the Fair Market Value of the Common Stock on the
Valuation Date. Following such conversion, the funds in the Voluntary Deferral
Account shall accrue interest as set forth in Section 8.2.

(e) Discretionary Transactions. MoneyGram may not effect a conversion pursuant
to this Section 8.1 if a Conversion Notice is delivered to the Corporate
Secretary within six months following the date of an election by a Participant,
with respect to any plan of MoneyGram, that effected a Discretionary Transaction
(as defined in Rule 16b-3(f) under the Securities Exchange Act of 1934, as
amended (“Exchange Act”) that was (i) a disposition, if the Conversion Notice is
pursuant to Section 8.1(c); or (ii) an acquisition, if the Conversion Notice is
pursuant to Section 8.1(d).

8.2. Stock Unit Retainer Accounts.

(a) Credit in Stock Units. Prior to 2008, Stock Unit Retainers were credited to
the Stock Unit Retainer Account on the date of the regularly scheduled meeting
of the Board held in February of each year. The number of units awarded was
determined by dividing the Stock Unit Retainer (expressed as a dollar value) by
the average of the high and low sales prices of MoneyGram’s Common Stock on the
New York Stock Exchange as reported on the consolidated transaction reporting
system during the ten trading day period beginning on the day following public
announcement of MoneyGram’s year-end financial results for the preceding year
or, if the award is made on joining the Board, the ten trading day period
following the most recent annual or quarterly earnings release shall be used.
The number of units credited was rounded to the nearest even hundred units.

(b) Partial Years. Prior to 2008, Stock Unit Retainers were deemed to be earned
in full when credited to the Participant’s account, regardless of the
Participant’s number of days of service in the Plan Period.

8.3. Accrual of Interest or Dividend Equivalent Payments.

(a) Interest. If a Participant has elected to make deferrals in the form of
cash, interest on the unpaid balance of the Voluntary Deferral Account,
consisting of both accumulated deferrals and interest, if any, will be credited
as soon as administratively practicable following each quarterly Valuation Date
based upon the yield on Merrill Lynch Taxable Bond Index-Long Term Medium
Quality (A3) Industrial Bonds in effect at the beginning of such quarter, said
interest to commence with the date such deferrals were otherwise payable. After
distribution of a Voluntary Deferral Account commences pursuant to Section 9,
interest shall accrue on the unpaid balance thereof in the same manner until the
entire balance of the Voluntary Deferral Account has been paid. Notwithstanding
the foregoing, the Committee may designate from time to time one or more
alternative investment options in which cash deferrals may be deemed invested.
Such deemed investment options may include any investment which the Committee
deems appropriate, including, but not limited to, fixed interest credits,
notional mutual fund(s) or an investment index.

(b) Dividends in Cash or Property Other Than Common Stock. In the event a
dividend in cash, stock of MoneyGram (other than Common Stock) or other property
is declared and paid by MoneyGram, additional stock units shall be credited to
the Participant’s Account in the calendar quarter in which the dividend is
declared. The credit shall be effected on the Valuation Date coincident with or
next following the declaration of such dividend. The Participant shall receive
such additional stock units calculated by dividing (A) as applicable, the amount
of the dividend payable to the Participant on the dividend record date or the
fair market value of the property (other than Common Stock) on the dividend
record date; by (B) the Fair Market Value of the Common Stock on the Valuation
Date. For purposes of this calculation, stock unit equivalents of the dividend
payable shall be applied on the aggregate balance in the Account as of the
dividend record date, including Stock Unit Retainers granted, and deferred
Director Fees for all Board service occurring, in such quarter up to and
including the dividend record date. Dividends shall not be payable on Stock Unit
Retainers which are granted, or deferred Director Fees for Board service
occurring, after the record date and prior to the dividend payment date. Actual
credits shall be made to the Voluntary Deferral Account (even with respect to
dividends payable on Stock Unit Retainers). After distribution of the balance in
an Account commences pursuant to Section 9, dividend equivalents shall accrue on
the unpaid balance thereof in the same manner as described in this
Section 8.3(b) until the entire balance of the Account has been distributed.

(c) Dividends in Common Stock. In the event a dividend of Common Stock is
declared and paid by MoneyGram, additional stock unit equivalents of the
dividend shares shall be credited to the Participant’s Account in the calendar
quarter in which the dividend is declared. The credit shall be effected on the
Valuation Date coincident with or next following the declaration of such
dividend. The Participant shall receive one stock unit, or such fractional unit
thereof, for each share of Common Stock the Participant is entitled to receive
as a dividend as of the dividend record date. For purposes of this calculation,
stock unit equivalents of the dividend shares shall be applied on the aggregate
balance in the Account as of the dividend record date, including Stock Unit
Retainers granted, and deferred Director Fees for all Board service occurring,
in such quarter up to and including the dividend record date. Dividends shall
not be payable on Stock Unit Retainers which are granted, or deferred Director
Fees for Board service occurring, after the record date and prior to the
dividend payment date. Actual credits shall be made to the Voluntary Deferral
Account (even with respect to dividends payable on Stock Unit Retainers).
Additional credits for stock dividends shall accrue on the unpaid balance
thereof in the same manner set forth in this Section 8.3(c) until the entire
balance of the Account has been distributed pursuant to Section 9.

9. Distributions of Accounts.

9.1. Voluntary Deferral Accounts.

(a) Lump Sum or Installments. Upon a Participant’s separation from service, his
or her Voluntary Deferral Account shall be distributed in either: (i) a lump
sum; (ii) in ten (10) annual installments; or (iii) in five (5) annual
installments, as specified by the Participant on the Deferral Election made for
each Plan Period pursuant to Section 7.1. The first installment (or the lump sum
distribution) shall be made as soon as administratively practicable following
the Valuation Date coincident with or next following the date on which the
Participant separates from service. Any subsequent installments shall be paid as
soon as administratively practicable following each succeeding annual
anniversary of such Valuation Date until the entire amount credited to the
Voluntary Deferral Account is distributed. To the extent a distribution in
installments is elected, and the Voluntary Deferral Account consists of a
combination of cash and stock units, a pro rata portion of the cash, and the
cash equivalent of a pro rata portion of the stock units, shall be distributed
with each installment. If the Participant dies before receiving the entire
balance of his or her Voluntary Deferral Account, then a distribution shall be
made in a lump sum to any beneficiary or beneficiaries Designated by the
Participant in accordance with Section 9.3 below. If a Participant does not
elect the form of distribution in connection with the Participant’s commencement
of participation in the Plan, the Participant shall be deemed to have elected to
receive the distribution in a lump sum.

(b) Distributions To Be Made in Cash. To the extent that the Participant has
elected to make deferrals in the form of cash, MoneyGram shall distribute a sum
in cash to such Participant in a lump sum or installments as specified by the
Participant on the Deferral Election made pursuant to Section 7.1. To the extent
that the Participant has elected to make deferrals in the form of stock units,
MoneyGram shall distribute to such Participant, in a lump sum or installments as
specified by the Participant on the Deferral Election made pursuant to
Section 7.1, the cash equivalent of the portion of the stock units being
distributed which will be calculated by multiplying (i) the Fair Market Value of
the Common Stock as of the quarterly Valuation Date for which distribution is to
commence, by (ii) the number of stock units being distributed.

9.2. Stock Unit Retainer Accounts.

(a) Lump Sum or Installments. Upon a Participant’s separation from service, his
or her Stock Unit Retainer Account shall be distributed in either: (i) a lump
sum; (ii) in ten (10) annual installments; or (iii) in five (5) annual
installments, as specified by the Participant on the Stock Unit Retainer Payment
Election made for each Plan Period pursuant to Section 7.2. The first
installment (or the lump sum distribution) shall be made as soon as
administratively practicable following the Valuation Date coincident with or
next following the date on which the Participant separates from service. Any
subsequent installments shall be paid as soon as administratively practicable
following each succeeding annual anniversary of such Valuation Date until the
entire amount credited to the Stock Unit Retainer Account is distributed.

(b) Distributions To Be Made in Common Stock. MoneyGram shall distribute to each
Participant, in a lump sum or installments as specified by the Participant on
the Stock Unit Retainer Payment Election made pursuant to Section 7.2, one share
of Common Stock for each stock unit credited to the Participant’s Stock Unit
Retainer Account.

9.3. Beneficiary Designation. Each Participant who elects to participate in this
Plan may file with the Corporate Secretary of MoneyGram a notice in writing, on
a form provided by the Corporate Secretary, designating one or more
beneficiaries to whom the distribution shall be made in the event of the
Participant’s death prior to receiving the entire distribution of the balance in
his or her Stock Unit Retainer Account or Voluntary Deferral Account. If no
beneficiary designation is made, or in the event that a beneficiary designated
by such Participant predeceases the Participant, the distribution shall be made
to the Participant’s estate.

9.4. Election to Delay Distribution. The Participant may delay the time of
distribution or change the form of distribution by submitting an election to the
Corporate Secretary of MoneyGram in accordance with the following criteria:

(a) Such election must be submitted to and accepted by the Corporate Secretary
of MoneyGram in MoneyGram’s sole discretion at least twelve (12) months prior to
the date a distribution to the Participant would otherwise have been made or
commenced upon separation from service; and

(b) The first distribution is delayed at least five (5) years from such date;
and

(c) The election shall have no effect until at least twelve (12) months after
the date on which the election is made; and

(d) The election may reduce the number of installment payments; provided that
the initial installment is delayed at least five (5) years from the original
date distribution would have been made upon separation from service; and

(e) Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to changing the distribution election under this Section 9.4 in a
manner that is consistent with Section 409A of the Code and Treasury regulations
and other guidance issued thereunder. Accordingly, if MoneyGram determines that
an election is inconsistent with Section 409A of the Code and other applicable
tax law, the election shall not be effective.

9.5. Hardship Withdrawals. Notwithstanding the foregoing provisions of this
Section 9, effective January 1, 2008, a Participant who is still in service with
MoneyGram but who has incurred an Unforeseeable Emergency (as defined below)
shall receive a withdrawal from his or her Account in accordance with the
following criteria:

(a) In the event that the Committee, upon written petition of the Participant,
determines in its sole discretion that the Participant has suffered an
Unforeseeable Emergency, MoneyGram shall distribute to the Participant as soon
as reasonably practicable following such determination, an amount, not in excess
of the value (based on the immediately preceding Valuation Date) of the Account,
necessary to satisfy the emergency.

(b) Immediately upon the distribution, such Participant’s Deferral Election
shall be cancelled in accordance with Section 7.3.

(c) An Unforeseeable Emergency shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

10. Change in Control Benefit.

10.1. Effect of Change in Control.

(a) If a Change in Control occurs that also constitutes a “change in the
ownership of MoneyGram,” “change in effective control of MoneyGram,” and/or a
“change in the ownership of a substantial portion of MoneyGram’s assets,” each
as defined under Treasury Regulation §1.409A.3(i)(5), a lump sum cash
distribution shall be made to each Participant of the entire balance of his or
her Account upon the Participant’s separation from service within two (2) years
following such Change in Control, notwithstanding any other provision herein. In
the event of any such Change in Control, the number of replacement stock units
shall be determined by multiplying the exchange ratio used in connection with
such Change in Control for determining the number of replacement equity
securities issuable for the outstanding shares of MoneyGram’s Common Stock, or
if there is no such ratio, an exchange ratio to be mutually agreed upon by the
acquirer and MoneyGram. In the event of any such Change in Control, all
references herein to the Common Stock shall thereafter be deemed to refer to the
replacement equity securities, references to MoneyGram shall thereafter be
deemed to refer to the issuer of such replacement equity securities, and all
other terms of this Plan shall continue in effect except as and to the extent
modified by this Section 10.

(b) Notwithstanding the foregoing, MoneyGram, in its sole discretion, and
without the consent of the Participants, may in the event of a Change in
Control, convert each Participant’s stock units into cash by multiplying the
number of stock units in the Account by the Fair Market Value of the Common
Stock on the day preceding the date of the Change in Control.

10.2 Change in Control. For purposes of this Plan, a “Change in Control” shall
mean any of the following events:

(a) An acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either: (1) the then outstanding shares of Common Stock of
MoneyGram (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then Outstanding Voting Securities of MoneyGram entitled to vote
generally in the election of the Board (the “Outstanding Company Voting
Securities”); excluding, however the following: (A) any acquisition directly
from MoneyGram or any entity controlled by MoneyGram other than an acquisition
by virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from MoneyGram or any entity controlled
by MoneyGram, (B) any acquisition by the MoneyGram, or any entity controlled by
the MoneyGram, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by MoneyGram or any entity controlled by
MoneyGram or (D) any acquisition pursuant to a transaction which complies with
clauses (1), (2) and (3) of Section 10.2(c); or

(b) A change in the composition of the Board such that the individuals who, as
of the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section 10.2(b) that any individual, who becomes a member of the Board
subsequent to the effective date of the Plan, whose election, or nomination for
election by MoneyGram’s stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board, (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of MoneyGram (a “Corporate
Transaction”) excluding, however, such a Corporate Transaction pursuant to which
(1) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction (the “Prior Stockholders”) beneficially own, directly or indirectly,
more than 60% of, respectively, the outstanding shares of Common Stock and the
combined voting power of the then Outstanding Voting Securities entitled to vote
generally in the election of the Board, as the case may be, of MoneyGram or
other entity resulting from such Corporate Transaction (including, without
limitation, a company or other entity which as a result of such transaction owns
MoneyGram or all or substantially all of MoneyGram’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (other than MoneyGram or any entity controlled by MoneyGram,
any employee benefit plan (or related trust) of MoneyGram or any entity
controlled by MoneyGram or such company or other entity resulting from such
Corporate Transaction) will beneficially own, directly or indirectly, 20% or
more of, respectively, the outstanding shares of Common Stock of MoneyGram or
other entity resulting from such Corporate Transaction or the combined voting
power of the Outstanding Voting Securities of such company or other entity
entitled to vote generally in the election of members of the Board except to the
extent that such ownership existed prior to the Corporate Transaction and
(3) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of the company resulting from such
Corporate Transaction; and further excluding any disposition of all or
substantially all of the assets of MoneyGram pursuant to a spin-off, split-up or
similar transaction (a “Spin-off”) if, immediately following the Spin-off, the
Prior Stockholders beneficially own, directly or indirectly, more than 80% of
the outstanding shares of common stock and the combined voting power of the then
Outstanding Voting Securities entitled to vote generally in the election of
directors of both entities resulting from such transaction, in substantially the
same proportions as their ownership, immediately prior to such transaction, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities;
provided, that if another Corporate Transaction involving MoneyGram occurs in
connection with or following a Spin-off, such Corporate Transaction shall be
analyzed separately for purposes of determining whether a Change in Control has
occurred; or

(d) The approval by the stockholders of MoneyGram of a complete liquidation or
dissolution of MoneyGram.

11. Limitation on Rights of Eligible Directors and Participants. Nothing in this
Plan will interfere with or limit in any way the rights of the Board or the
stockholders of MoneyGram not to nominate for re-election, elect or remove an
Eligible Director or Participant. Neither this Plan nor any action taken
pursuant to it will constitute or be evidence of any agreement or understanding,
express or implied, that MoneyGram or its Board or stockholders have retained or
will retain an Eligible Director or Participant for any period of time or at any
particular rate of compensation.

12. Plan Amendments, Modifications and Termination. The Committee may amend,
suspend or terminate this Plan at any time. Following a termination of the Plan,
Accounts shall remain in the Plan until the Participant becomes eligible for the
benefits provided in Sections 9 and 10. The termination of the Plan shall not
adversely affect any Participant or beneficiary who has become entitled to the
payment of any benefits under the Plan as of the date of termination.
Notwithstanding the foregoing, to the extent permissible under Section 409A of
the Code and related Treasury regulations and guidance, if there is a
termination of the Plan with respect to all Participants, MoneyGram shall have
the right, in its sole discretion, and notwithstanding any elections made by the
Participant, to immediately pay all benefits in a lump sum following such
termination of the Plan.

13. Participants are General Creditors of MoneyGram. Participants and their
beneficiaries shall be general, unsecured creditors of MoneyGram with respect to
any distributions to be made pursuant to this Plan and shall not have any
preferred interest by way of trust, escrow, lien or otherwise in any specific
assets of MoneyGram. If MoneyGram shall, in fact, elect to set aside monies or
other assets to meet its obligations hereunder (there being no obligation to do
so), whether in a grantor trust or otherwise, the same shall, nevertheless, be
regarded as a part of the general assets of MoneyGram subject to the claims of
its general creditors, and neither any Participants nor any of their
beneficiaries shall have a legal, beneficial or security interest therein.

14. Miscellaneous.

14.1. Nontransferability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise
(including without limitation any domestic relations order, whether or not a
“qualified domestic relations order” under section 414(p) of the Code and
section 206(d) of ERISA) before the Account is distributed to the Participant or
beneficiary.

14.2. Governing Law. The provisions of this Plan shall be construed and
interpreted according to the internal laws of the State of Minnesota without
regard to its conflicts of laws principles.

14.3. Relation to Stock Incentive Plan. Benefits attributable to stock units
which are paid in shares of Common Stock are subject to any applicable terms,
conditions and restrictions required by the applicable MoneyGram stock incentive
plan.

